DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-12 and 14-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1 and 12 are drawn to a method and a wireless terminal comprising
at least one sensor; an antenna array having antenna elements being associated with respective ones of two mutually orthogonal polarization planes; and a processor being arranged for receiving a multiple input multiple output, MIMO, transmission from an access node of the wireless communication network; estimating a spatial orientation of the antenna array of the wireless terminal based on measurements performed by the at least one sensor of the wireless terminal; and based on the estimated spatial orientation, filtering out a polarization crosstalk from the received MIMO transmission, the polarization crosstalk being associated with the spatial orientation of the antenna array of the wireless terminal. Claim 14 is drawn to a method of controlling radio transmissions in a wireless communication network, the method comprising in an access node of the wireless communication network: controlling a first multiple input multiple output, MIMO, transmission between the access node and a first wireless terminal to use a first set of time-frequency resources, to use a first MIMO spatial channel, and to use a first transmit polarization state; controlling a second MIMO transmission between the access node and a second wireless terminal to use a second set of time-frequency resources which at least partially overlaps the first set of time-frequency resources, to use a second MIMO spatial channel which at least partially overlaps the first MIMO spatial channel, and to use a second transmit polarization state which differs from the first transmit polarization state; the controlling of the MIMO transmissions comprising precoding the MIMO transmissions to allow for a filtering of mutual polarization crosstalk of the MIMO transmissions, the respective polarization crosstalk being associated with a spatial orientation of an antenna array of the respective wireless terminal. Closest prior art of record is Kwon et al. “Polarization Division Multiple Access on NLoS Wide-Band Wireless Fading Channels”, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 13, NO. 7, JULY 2014. Kwon discloses a wireless terminal receiving multiple streams (mimo) from a base station, estimating spatial orientation of an array of the terminal based on sensors and physically controlling polarization by compensating rotation of receiver antenna rotation. Kwon also discloses polarization filtering. However, prior art of record fails to show either alone or in combination that the 
based on the estimated spatial orientation filtering out a polarization crosstalk from the received MIMO transmission, the polarization crosstalk being associated with the spatial orientation of the antenna array of the wireless terminal, in combination with each and every other limitation of claims 1 and 12, rendering them and their dependents allowable. Prior art of record also fails to disclose either alone or in combination, the controlling of the MIMO transmissions comprising precoding the MIMO transmissions to allow for a filtering of mutual polarization crosstalk of the MIMO transmissions, the respective polarization crosstalk being associated with a spatial orientation of an antenna array of the respective wireless terminal, in combination with each and every other limitation of the claim, rendering claim 14 and its dependents allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pullela et al. (US 9882679 B2) discloses a cancellation filter for polarization crosstalk.
	Li et al. (US 11237261 B2) discloses estimating spatial orientation.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637